DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group IV (claims 19-29) in the reply filed on February 22, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In addition, Applicant canceled claims 1-18, amended claims 19 and 25, and added new claims 30-32, which read on elected Group IV.  Therefore, claims 19-32 are pending in this application and are under examination.
The Petition to Make Special, filed June 24, 2020, was granted on June 29, 2020.  Accordingly, this application is granted Special status.

Nucleotide and/or Amino Acid Sequence Disclosures
 	Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
 	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claim 19 is objected to because of the following informalities:  
At claim 19, line 5, “SpyTag-SNAC tag” should be changed to “SpyTag-sequence-specific nickel-assisted cleavage tag (SpyTag-SNAC tag).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 19, lines 3-4, it is not clear what is meant by the phrase “at least one heterologous cysteine residue.”  To what sequence is the cysteine residue heterologous?  Are any or all of the cysteine residues in the SpyCatcher polypeptide considered to be heterologous?  If not, what distinguishes a heterologous cysteine residue from a non-heterologous cysteine residue?  Is there any particular residue in the SpyCatcher polypeptide that must be a cysteine residue?

Claim 19 recites the limitation "the nucleic acid" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is not clear if the entire nucleic acid is cleaved from the complex, or if only a portion of the nucleic acid is cleaved.
Claim 19 recites the limitation "the nucleic acid" in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.  
	Claims 20-21 and 30-32 depend from claim 19, and are therefore included in these rejections.
Claim 21 recites the limitation "the nucleic acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
	At claim 22, lines 6, 7, 8, 9, 12, and 13, it is not clear if the protein in the complexes is the protein of interest or any other protein.
Claim 22 recites the limitation "the nucleic acid" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 23-24 depend from claim 22, and are therefore included in this rejection.
Claim 24 recites the limitation "the nucleic acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
	At claim 25, lines 3-4, it is not clear what is meant by the phrase “at least one heterologous cysteine residue.”  To what sequence is the cysteine residue heterologous?  Are any or all of the cysteine residues in the SpyCatcher polypeptide considered to be heterologous?  If not, what distinguishes a heterologous cysteine residue from a non-heterologous cysteine residue?  Is there any particular residue in the SpyCatcher polypeptide that must be a cysteine residue?
	At claim 25, lines 8, 9, 10, 11, 14, and 15, it is not clear if the protein in the complexes is the protein of interest or any other protein.
25 recites the limitation "the nucleic acid" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.  	
Claims 26-27 depend from claim 25, and are therefore included in these rejections.
Claim 27 recites the limitation "the nucleic acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
	At claim 28, lines 8 and 9, it is not clear if the protein in the complexes is the protein of interest or any other protein.
	Claim 29 depends from claim 28, and is therefore included in this rejection.
At claim 31, line 2, it is not clear what is meant by the phrase “at an amino acid residue corresponding to amino acid position 50 of SEQ ID NO: 6.”  Can the cysteine residue be at a different position in a different sequence?  It is suggested that phrase “at an amino acid residue corresponding to amino acid position 50 of SEQ ID NO: 6” be changed to “at amino acid position 50 of SEQ ID NO: 6.”
At claim 32, line 2, it is not clear what is meant by the phrase “at an amino acid residue corresponding to amino acid position 50 of SEQ ID NO: 6.”  Can the cysteine residue be at a different position in a different sequence?  It is suggested that phrase “at an amino acid residue corresponding to amino acid position 50 of SEQ ID NO: 6” be changed to “at amino acid position 50 of SEQ ID NO: 6.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram et al. (PCT Patent Application Publication No. 2020/198151, published October 1, 2020, and claiming priority to U.S. Provisional Patent Application Nos. 62/822,542; 62/822,559; and 62/822,728, each filed on March 22, 2019).
Per claim 28, Jayaram discloses incubation of a Spycatcher-Cas9, SpyTag-IL2, and guide RNA and a population of cells (page 29, lines 15-30, Figures 38A-38C, and Figure 41).  Jayaram discloses the use of nuclear localization sequences, which will provide the complex to the nucleic acids in the cells (i.e., a population of nucleic acids) (page 29, lines 15-30, Figures 38A-38C, and Figure 41).  Jayaram discloses that catalytically inactive RNA-guided endonucleases including Cas9 can be used to target nucleic acids by binding to a target site without cleavage (page 1, lines 18-28).
Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to contact Jayaram’s SpyCatcher polypeptide covalently linkded to a catalytically inactive Cas9 to target a protein to a nucleic acid using Jayaram’s protein of interest, such as an antibody, an interleukin, or an interferon, covalently linked to a SpyTag, and forming a complex .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (426 Journal of Molecular Biology 309-317 (2014) disclose peptide tagging with SpyCatcher and SpyTag polypeptides.  These polypeptides can be used in methods of protein detection, purification, and immobilization (Introduction).  The SpyCatcher/SpyTag system provides advantages over other tagging systems, including high affinity covalent complex formation and rapid reaction times (page 309, column 2).
Hatlem et al. (20 International Journal of Molecular Sciences 1-19 (April 30, 2019) disclose use of the SpyCatcher/SpyTag system for labeling and localizing bacterial proteins (abstract).  While Hatlem et al. disclose that SpyTagged RNA-binding protein interacts with RNA and is covalently bound to beads in pull-down assays known as SpyCLIP (Figure 2G and page 6, first paragraph), Hatlem et al. do not disclose a SpyCatcher polypeptide with a heterologous cysteine, SpyCatcher polypeptides bound to a nuclease, a transposase, or a dCas9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636